DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
In Reference to Claim 2
In line 3, the phrase “the number of rotations” lacks sufficient antecedent basis in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2022/0042426 to Kurisu (Kurisu) in view of US Patent Application Publication No. 2021/0062690 to Stewart (Stewart).
In Reference to Claim 1
Kurisu teaches (See Kurisu and Fig. 2 below):
A valve opening and closing timing control device comprising:
A driving-side rotating body (Fig. 2 – reference character 13) configured to rotate in sync with a crankshaft (102) of an engine;
A driven-side rotating body (22) configured to rotate integrally with a camshaft (104) of the engine so as to open and close a valve in a combustion chamber of the engine (Kurisu paragraph [0020]), the driven-side rotating body coaxially aligned with a rotation shaft core (Ax) of the driving-side rotating body;
A stopper (133, 222) defining a mechanical limit of a displacement region of a relative rotation phase between the driving-side rotating body and the driven-side rotating body (paragraphs [0024] – [0025]); and
A phase control mechanism (12) including a gear-type transmission structure (26), the phrase control mechanism configured to be driven via an electric motor (11) so as to control the relative rotation phase based on a rotation speed of the electric motor relative to a rotation speed of the driving-side rotating body (paragraphs [0026] – [0028]).
Kurisu does not teach the following which is taught by Stewart (see Stewart):
A phase sensor configured to detect the relative rotation phase as an actual phase (Stewart paragraph [0065]); and
A control unit configured to control the electric motor so as to displace the actual phase toward a target phase (paragraph [0062]),
Wherein a limit phase at which the stopper reaches an abutting state is set in advance when rotation via the electric motor is stopped during engine operation, and
Wherein, upon executing a stop control of stopping the engine, except when the actual phase is already the limit phase, the control unit executes a braking control of limiting the rotation of the electric motor via control of an electric current supplied to the electric motor (paragraphs [0036]; [0094]; [0096]; and [0097]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Stewart to execute a braking control which limits the rotation of the electric motor via control of an electric current supplied to the electric motor during a stop control of the engine within the valve timing adjustment device of Kurisu since it would ensure the camshaft is in the predetermined position at engine startup which may provide better startups (e.g. having less vibration) than if the camshaft is in a more advanced position as taught by Stewart (paragraph [0036]).

In Reference to Claim 2
Kurisu does not teach the following which is taught by Stewart:
In addition to all the limitations of claim 1 discussed above, wherein after starting the stop control, the control unit starts the braking control when the rotation speed of the driving-side rotating body has decreased below a set value (Stewart paragraph [0111]).
In Reference to Claim 4
Kurisu does not teach the following which is taught by Stewart:
In addition to all the limitations of claim 1 discussed above, wherein in the braking control, the rotation of the electric motor is stopped via control of the electric current supplied to the electric motor, after starting the stop control (Stewart paragraphs [0111] – [0112]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurisu in view of Stewart as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0066549 to Kishimoto et al. (Kishimoto).
In Reference to Claim 5
Neither Kurisu nor Stewart teach the following which is taught by Kishimoto (see Kishimoto):
In addition to all the limitations of claim 1 discussed above, wherein the electric motor is a three-phase energization electric motor (Kishimoto paragraph [0044]), and
Wherein in the braking control, the control of the electric current supplied to the electric motor is performed by energizing only one of three phases of the electric motor (paragraph [0117]*).
* – It is to be noted that Kishimoto teaches inducing voltages of the U-phase, the V-phase, and the W-phase sequentially and, thus, only one of the three phases is energized at a time.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Kishimoto to embody the electric motor as a three-phase energization electric motor in which only one of the three phases is energized at a time within the valve timing adjusting device of Kurisu, as modified by Stewart, since it would provide a motor drive device which is capable of preventing the motor from becoming uncontrollable and reducing vibration of the motor as taught by Kishimoto (paragraph [0005]).

    PNG
    media_image1.png
    607
    484
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of Stewart teaches executing a brake control after starting the stop control based on inter alia a speed of the engine.  The prior art, however, does not fairly teach or suggest basing the brake control on a speed of abutting portions of the stopper exceeding a set speed when the abutting portions collide with each other as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stewart et al. (US 2012/0247411) and Honda et al. (DE 10 2020 109 268 A1) both show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746